DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
This Office action consists of a restriction requirement (paragraphs 5-16) and four election-of-species requirements (paragraphs 17-25).  
Status of the Claims
In the Preliminary Amendment filed 14 January 2020, Applicant added one new claim, i.e., claim 16.  Claims 1-16 are pending.
Restriction Requirement
Restriction to one of the following two (2) inventions is required under 35 U.S.C. 121:
Invention I	Claims 1-15, directed to a thermoformed dosage form comprising an opioid, a free physiologically acceptable acid, and a polyalkylene oxide, classified primarily in A61K 9/2031 (CPC 2021.02); or
Invention II	Claim 16, directed to a thermoformed dosage form comprising an opioid, citric acid as the only antioxidant, and a cellulose ether, classified primarily in A61K 9/2054 (CPC 2021.02).
The inventions are independent or distinct, each from the other because of the following reasons:
Inventions I and II are directed to related products that are distinct from one another.  Related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  MPEP § 806.05(j).
Inventions I and II are mutually exclusive for the following reasons:  Invention I requires an acid, e.g., citric acid (claim 3), and is open to the presence of antioxidants other than citric acid (see claims 6-8) but does not require a cellulose ether.  In contrast, Invention II is closed to the presence of antioxidants other than citric acid and requires the presence of a cellulose ether.  MPEP § 806.05 (“Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.”).  Inventions I and II can have a materially different design, mode of operation, function or effect, and there is nothing of record establishing that Inventions I and II are obvious variants of one another.  Accordingly, it is appropriate to restrict between Inventions I and II.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Election-of-Species Requirements
There are four (4) election-of-species requirements set forth below.  All of the following election-of-species requirements apply regardless of which invention (Invention I or II) is elected pursuant to the restriction requirement set forth supra.  This facilitates expedited examination of the non-elected Inventions, in the event that one or more of the non-elected Inventions qualifies for rejoinder at a later stage of examination.
First, Applicant is required under 35 U.S.C. 121 to elect one species of opioid compound for prosecution on the merits to which the claims shall be restricted if no generic claim is finally oxymorphone as the species of opioid compound.”  Claims 1-10 and 12-16 are generic in regard to opioids.
Second, Applicant is required under 35 U.S.C. 121 to elect one species of free physiologically acceptable acid for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claim 3, which recites various species of acid.  An example of a proper election of species is as follows: “Applicant elects citric acid as the species of free physiologically acceptable acid.”  Claims 1 and 4-15 are generic in regard to acids.
Third, Applicant is required under 35 U.S.C. 121 to elect one species of antioxidant for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claim 7, which recites a species of antioxidant.  An example of a proper election of species is as follows: “Applicant elects α-tocopherol as the species of antioxidant.”  Claims 6 and 8 are generic in regard to antioxidants.
Fourth, Applicant is required under 35 U.S.C. 121 to elect one species of cellulose ether for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claim 16 is generic in regard to cellulose ethers.  As a courtesy, Applicant is referred to page 16 (lines 9-16) and pages 40-49 (Examples 1-9) of the specification, as originally filed.  An example of a proper election of species is as follows: “Applicant elects hydroxypropyl methylcellulose (HPMC) as the species of cellulose ether.”  The examiner notes that hydroxypropyl methylcellulose is also known as hypromellose.  
There is an examination and search burden for the patentably distinct species identified 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
08 April 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611